[a1055image.jpg][a1055image4.jpg]Exhibit 10.55           

June 11, 2015




Ed Wiegele
Willbros Professional Services


Dear Ed:


As you know, the Willbros Board has authorized management to proceed with a sale
of the Professional Services Segment. As used in this letter, the reference to
the Segment means the Professional Services Segment as it currently exists,
excluding Willbros Engineering, LLC Willbros Heater Services, LLC, and the
heater-related projects in Willbros Downstream, LLC. In the event any or all of
those businesses are added back and become a part of the sale of the Segment ,
or in the event any businesses or parts that currently form part of the Segment
are removed from what is to be sold, you and Willbros agree that the Sale Price
trigger numbers listed below in the Performance-based Award Section of this
Letter will be adjusted upwards or downwards by an amount equal to Willbros’
good faith estimate of the target value for the business, businesses or parts
that are added or removed, and this Letter will be amended or restated
accordingly.


We are committed to ensuring a smooth transition of the Segment to the new
owner. We appreciate your and your teams’ leadership and dedication over the
past several years and we want to maintain the continuity and financial
performance of the Segment. Therefore, we are offering you a performance-based
award opportunity, as detailed below.


1.
Sales Success Award



Provided you remain employed with (i) Willbros through the close of any sale of
the Segment and (ii) with the buyer of the Segment, or its designee, through the
Retention Period, and further provided you cooperate with Willbros management
and promote in good faith the completion of sale to a buyer Willbros deems
qualified, you will be paid a Sales Success Award of $475,000. The “Retention
Period” is the earlier of (i) completion of 60 days of employment with the buyer
or its designee post-sale closing or (ii) the post-sale termination of your
employment by the buyer. The Sales Success Award will be earned upon close of a
sale of the Segment at any price accepted by Willbros and completion of the
Retention Period. Notwithstanding the foregoing, you will not be paid a Sales
Success Award if you earn a Performance-based Award under this Letter.


2.
Performance-Based Award



In lieu of (and not in addition to) the Sales Success Award, provided you remain
employed with (i) Willbros through the close of any sale of the Segment and (ii)
with the buyer of the Segment, or its designee, through the Retention Period,
and further provided you cooperate with Willbros management and promote in good
faith the completion of sale to a buyer Willbros deems qualified, you will be
eligible to earn a Performance-based Award upon achievement of a sale price for
the Segment as set forth in the table below. A Performance-based Award will be
earned upon close of a sale of the Segment at price for the Segment of $80
million or above and completion of the Retention Period.
For clarity, if you earn a Performance-based Award, you will not be paid a Sales
Success Award.

[a1055image3.jpg]

--------------------------------------------------------------------------------

[a1055image.jpg][a1055image4.jpg]



Sale Price Targets                 Performance-based Award Amount    

    $80 million                    $600,000
$90 million                    $712,500    
    $100 million                    $950,000
$110 million    or above            $1,187,500
(Amounts are not cumulative)
    
For a sale price of less than $80 million, you will receive the Sales Success
Award and there will be no Performance-based Award. For a sale price of $80
million or more, no Sales Success Award will be paid, but you will earn a
Performance-based Award. If a sale price of $80 million is achieved you will
earn a Performance-based Award of $600,000. If a sale price over $80 million but
less than $90 million is achieved, the Performance-based Award will be
calculated by linear interpolation starting with the Performance-based Award
amount for a sale price of $80 million (i.e. $600,000) and ending with the
Performance-based Award amount for a sale price of $90 million (i.e. $712,500).
The same linear interpolation process between sale-price targets will be used
for higher sales prices, subject to a maximum $1,187,500 Performance-based
Award.


3.
Unvested Restricted Shares and RSUs



Per terms of your award agreements, your unvested restricted time-based shares
will vest upon a sale of the Segment. Your unearned performance-based restricted
share units (“RSU”) will vest in accordance with the terms of your award
agreements.


4.
Other Terms



Payment of any Award you earn under this letter will be made to you within 30
days after the Award is earned and will be subject to government-imposed
withholding.


This letter does not constitute a contract of employment nor does it affect your
current employment status, and it is strictly confidential between you and
Willbros.


Willbros may elect at any time in its sole discretion for any reason or for no
reason not to sell the Segment. In such event, you will not receive any award
under this agreement.


This agreement will terminate automatically on September 30, 2015 if the sale of
the Segment is not completed by that date.


As you know, the Management Severance Plan (the “MSP”) in which you are a
participant provides for a severance payment in the event of a termination of
employment for other than cause in the event of a change of control of the
Willbros parent entity. It does not provide for a severance upon a termination
of employment as a result of or after a sale of the Segment or any other
businesses of Willbros. For the avoidance of doubt, you acknowledge by signing
below that no severance will be due to you under, and you waive any right to
assert any claim under or pursuant to, the MSP as a result of a sale of the
Segment.

[a1055image3.jpg]

--------------------------------------------------------------------------------

[a1055image.jpg][a1055image4.jpg]



5.
Closing



Thank you for your leadership and support, Ed. I know that with your guidance
and commitment during this transaction period that we can make this transaction
a success for all parties.


Sincerely,


/s/ Mike Fournier


Mike Fournier
President


Please deliver a signed copy of this letter to DENNIS BERRYHILL at our Willbros
Corporate office in Houston, Texas. Please return at your earliest convenience,
acknowledging your understanding and acceptance of the terms of this special
award opportunity.


ACCEPTED AND AGREED this 16th day of July, 2015:




/s/ Ed Wiegele            
Ed Wiegele



[a1055image3.jpg]

--------------------------------------------------------------------------------

[a1055image2.jpg]



September 29, 2015


Ed Wiegele
Willbros Professional Services


Dear Ed:


We refer to the letter agreement dated June 11, 2015 between you and Willbros by
which the Company has agreed to pay you an incentive upon achievement of a sale
of the Professional Services Segment by a certain date and your fulfillment of
certain conditions (the “Letter Agreement”). The Letter Agreement is hereby
amended as follows:


The fourth paragraph in Section 4 entitled “Other Terms” is hereby amended to
read in its entirety as follows:


“This agreement will terminate automatically on December 31, 2015, if the sale
of the Segment is not completed by that date.”


In all other respects, the Letter Agreement remains in full force and effect as
originally written.


Sincerely,


/s/ Van Welch


Van Welch
Executive Vice President and
Chief Financial Officer


Please deliver a signed copy of this letter to DENNIS BERRYHILL at our Willbros
Corporate office in Houston, Texas. Please return at your earliest convenience,
acknowledging your understanding and acceptance of the terms of this special
award opportunity.


ACCEPTED AND AGREED this 29th day of September, 2015:




/s/ Ed Wiegele            
Ed Wiegele






--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

4400 Post Oak Pkwy, Houston, TX 77027 Tel: 713-403-8000 Fax: 713-403-8136
Willbros.com